Case 2:21-cv-02417-JTF-cgc Document 1-1 Filed 06/17/21 Page1lof4 PagelD7

1. Sexually Assaulted and Sexually Harassed by direct report and after reporting the violation no
immediate action was taken to protect me from the defendant’s retaliatory actions or
comments. The defendant was given an opportunity to violate me for a 2™ time; which led to
the ongoing discrimination, harassment, threats of violence and hostile workplace.

2. Retaliation and Violent Threats to cause me harm and against me for being a woman in the
Interim Sr. Operations Administrator role and hired as the FT Ops Administrator for the City of
Memphis Solid Waste Management Division.

3. Ongoing Discrimination for being a female black woman reporting threats, violent acts of
slashing my face on City of Memphis Communication Board recognizing employees for
accomplishments, festivities and Community Involvement, Audio of Subordinates (Managers)
making derogatory, demeaning and violent comments of causing me harm and plotting to
sabotage my employment with the City of Memphis Solid Waste Management Division, Receipt
of texts to cause me harm and calls alleging |! was being watched and | should be careful in
Memphis, TN

4. Continuous Retaliation: False Allegations and Accusations of Work Place Harassment filed with
EDI against me in efforts to have my employment terminated

5. Continuous Open Threats witnessed by numerous individuals (senior leadership and hourly)
referencing the orchestration of my termination from City of Memphis

6. Mental Anguish of continuous undermining of my role and title because | am a black woman ina
leadership role; which male counterparts openly advised | did not deserve and | needed to be rid
of.

7. Constant Investigations being launched due to retaliatory efforts of male counterparts and
individuals recruited to assist with the reporting of erroneous complaints of harassment.

Ones Wind

Tonnie Malone Ward

7903 Black Mountain Drive
APT 202

Memphis, TN 38119
 

Case 2:21-cv-02417-JTF-cgc Document 1-1 Filed 06/17/21 Page 2of4 PagelD8

Witnesses:

Kendale Wright; City of Memphis Heavy Equipment Supervisor; Farrisview Transfer Station

901.896.4154

Kimberly Hardeman; City of Memphis Area Manager; Bellevue

901.828.6631

James Manual; City of Memphis Area Manager; Brooks

901.378.6708

Shirley Johnson; City of Memphis Collections Supervisor; Bellevue

901.304.9339

Jeff Nelson; City of Memphis Collections Supervisor; Bellevue

901.503.3946

Lee Dodson; City of Memphis Collections Supervisor; Bellevue

901.455.9331

Frederick Reading; City of Memphis Collections Supervisor; Democrat

901.864.1582

Yvonne Colbert; City of Memphis Collections Supervisor; Democrat

901.288.6311

Kimla Sanders; City of Memphis Collections Supervisor; Brooks

901.304.0223
Case 2:21-cv-02417-JTF-cgc Document 1-1 Filed 06/17/21 Page 3 of 4

Sahnna Chism; City of Memphis Collections Supervisor; Brooks

901.356.7928

Eric Henderson; City of Memphis Interim Transfer Station Supervisor; North Sector

901.653.1669

Diane Morrow; City of Memphis Services Support Supervisor; North Sector

901.636.7653

Louis Henderson; City of Memphis Crew Person; Lot Personnel

901.857.2448

Herbert James; City of Memphis; Crew Person; Former AFSCME Chapter Chairman

901.801.0612

Yvette Paschal; City of Memphis; Executive Assistant; City Hall 6" Floor

901.801.0612

Harold Mitchell; City of Memphis Data Management Personnel

901.283.3760

Lia Sziraky; City of Memphis Data Management Personnel

901.636.6882

Alfonso Irving; City of Memphis Heavy Equipment Operator Personnel

901.273.4334

Dominique Tyson; City of Memphis Support Clerk/ Payroll
901.636.7553

PagelD 9
Case 2:21-cv-02417-JTF-cgc Document 1-1 Filed 06/17/21 Page4of4 PagelD 10

Jarrius Jones; City of Memphis General Services Shop Superintendent/ Mechanic

901.644.9236

Ke
